DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In this Office Action mailed August 3, 2022, restriction and election was required as follows:	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an optical system, classified in GO2B 13/0065.
II. Claims 12-22, drawn to a camera, classified in GO3B 30/00.
III. Claims 23-28, drawn to a device, classified in GO3B 29/00.
Election of species to one of the following patentably distinct species:
Species A (FIGs. 2 and 3) directed to a lens system comprising four different lenses positioned along an optical path between two prisms.
Species B (FIGs. 6 and 7) directed to a lens system comprising four different lenses positioned along an optical path between a prism and a mirror.
Species C (FIGs. 10 and 11) directed to a lens system comprising five different lenses positioned along an optical path between two prisms.
Species D (FIGs. 14 and 15) directed to a lens system comprising five different lenses positioned along an optical path between a prism and a mirror.
	In Applicant’s amendment of October 3, 2022, Applicant elected Group I without traverse and Species A without traverse.
	Applicant also amended the claims and contends that currently pending claims 1-4, 9-14 and 19-28 are either generic to or read upon the elected species.  Applicant’s amendment of October 3, 2022 will be entered.  Claims 1-28 are pending, claims 5-8 and 15-18 have been withdrawn as directed to non-elected subject matter.  Claims 1-4, 9-14 and 19-28 are undergoing examination.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 17, 2020, on July 20, 2020, on November 20, 2020, on January 6, 2021, on March 9, 2021, on May 24, 2021, on March 9, 2022, and on June 29, 2022, were filed before the mailing date of the first office action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claims 1, 23 and 24 are objected to because of the following informalities:  
In claim 1, line 14, and claim 23, line 14, inconsistent notation format in length ranges is noted with respect to claim 12, so Examiner suggests amending “85” to be “85 mm” so that the range is “85 mm to 160 mm.” 

In claim 24, line 2, the terms “first folding element” and “second folding element” should be “first light folding element” and “second light folding element” to be consistent with these terms used in lines 4-5 of this claim and to be consistent with base claim 23.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	With respect to independent claims 1, 12 and 23, the phrase “a 35 mm equivalent focal length within a range of 85 to 160 mm” is unclear.  More specifically, the term “35 mm equivalent focal length” is ambiguous as evident by Sareesh Sudahakaran, What is the 35mm Equivalent and Why is it Confusing?, 2014, pp. 1-6 [online], [retrieved on 2022-07-05], (hereinafter “Sudhakaran”), which teaches that there are at least six different standards for 35 mm equivalent focal length, (page 3, last line, to page 4, line 22).  Applicant’s original disclosure does not provide a definition of 35 mm equivalent focal length and it provides no guidance as to which standard Applicants have employed.  
	As evident from Todd Vorenkamp, Understanding Crop Factor, 2015, pp. 1-46 [online], [retrieved 2022-11-09], (hereinafter “Vorenkamp”), 35 mm equivalent focal length for a camera is the product of the camera’s true focal length of its lens system and the crop factor of the image sensor employed by the camera, (Vorenkamp, page 8, lines 7-10).  As evident from Crop Factor Explained, 2011, pp. 1-8 [online], [retrieved 2022-10-20], (hereinafter “PhotographyMad”), crop factor is the ratio of a camera’s image sensor’s size to a “35 mm” film frame and is calculated by dividing the diagonal length of the 35 mm frame by the diagonal length of the camera’s image sensor, (PhotographyMad, page 4, lines 3-6).  Consequently, crop factor calculation depends on the size of the “35 mm frame” selected and used as the basis for the calculation and this 35 mm size standard selection will, therefore, effect the value of the 35 mm equivalent focal length calculated.  As taught by Sudhakaran, (page 4, lines 1-21), there are multiple size standards corresponding to what constitutes a “35 mm” frame size such as, for example, 36mm x 24 mm (aka “full frame”) and Super35mm, which includes at least 5 different size standards.  As a result, it matters to the calculation of 35 mm equivalent focal length which 35 mm size standard has been selected as the 35 mm frame size. 
 	Because it is unclear which 35 mm size standard Applicant is using for 35 mm equivalent focal length, the scope of independent claims 1, 12 and 23 is indefinite.  For the purposes of examination, Examiner employs the 36mm x 24 mm standard, simply known as “full frame,” (Sudhakaran, page 4, lines 8-9), as the selected 35 mm size standard.1
 Claims 2-11 depend either directly or indirectly upon independent claim 1, claims 13-22 depend either directly or indirectly upon independent claim 12, and claims 24-28 depend either directly or indirectly upon independent claim 23, so these dependent claims are indefinite for at least the same reasons as the independent claims 1, 12 and 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao (US 2019/0377158 A1) as evident by Todd Vorenkamp, Understanding Crop Factor, 2015, pp. 1-46 [online], [retrieved 2022-11-09], (hereinafter “Vorenkamp”).
Vorenkamp constitutes an article regarding crop factor and, therefore, constitutes analogous art with respect to independent claim 1 because it discloses relationships and calculations pertaining to optical systems.
With respect to independent claim 1, Liao discloses (for example, FIG. 18, Embodiment 4) an optical system (4), (¶ [0115], all lines), comprising:
 	a first light folding element (R1), (¶ [0116], lines 1-7);
 	a second light folding element (R2), (¶ [0116], lines 1-7); and
  	a lens system (L1 + L2 + L3 + L4 + L5) located between the first light folding element (R1) and the second light folding element (R2), wherein the lens system includes a lens stack having either four or five lens elements (L1), (L2), (L3), (L4), (L5), (which reads on either four or five lens elements), with refractive power, (¶¶ [0116], lines 1-7, [0117], all lines, [0118], all lines, [0119], all lines, [0120], all lines, and [0121], all lines);
  	wherein the first light folding element (R1) redirects light from an object field from a first axis (A1) to the lens system (L1 + L2 + L3 + L4 + L5) on a second axis (horizontal axis as shown in FIG. 18, ¶ [0166], all lines);
  	wherein the plurality of refractive lens elements (L1), (L2), (L3), (L4), (L5) in the lens stack refract the light to the second light folding element (R2), (FIG. 18, ¶ [0116], all lines); and
 	wherein the second light folding element (R2) redirects the light from the second axis onto a third axis (A2) to form an image of the object field at an image plane (IMA), (¶¶ [0116], all lines, and [0125], all lines).
 	Liao discloses that the focal length of the optical system of Embodiment 4 is 12.238 mm (FIG. 20) and that the image plane (IMA) is that of an image sensor, (¶ [0083], lines 23-24).  Liao does not explicitly disclose that the optical system has a 35 mm equivalent focal length within a range of 85 to 160 mm; however, this limitation may be calculated from information disclosed by Liao as evidenced by Vorenkamp.  
 	Vorenkamp discloses that 35 mm equivalent focal length is the product of crop factor and focal length of the image sensor,2 (page 8, lines 7-10).  Vorenkamp discloses that crop factor is the ratio of the size of the digital sensor to the dimensions of the 35 mm film negative,3 (page 8, lines 2-3).  Vorenkamp discloses that the 35 mm diagonal = 43.3 mm, (page 7, line 15, to page 8, line 1).
 	One of ordinary skill in the art may calculate out a reasonably estimated value of the image sensor diagonal by multiplying the image height for the lens system by two.4  In this case in which image height is 2.520 mm, (FIG. 20), then the crop factor is (43.3/[(2.520)(2)] = 8.59, and the 35 mm equivalent focal length is (12.238)x(8.59) = 105.14 mm, which falls within Applicant’s claimed range.
 	Thus, Liao reasonably inherently teaches a value of 35 mm equivalent focal length for the lens system of Embodiment 4 which falls within Applicant’s claimed range for this parameter and, therefore, anticipates the claimed range.  
 	Claim 2 depends upon claim 1, and Liao, as evident by Vorenkamp, teaches all of the subject matter of claim 1.  With respect to claim 2, Liao additionally discloses that the lens system has an F-number (Fno) of 2.933, (FIG. 20), which falls within Applicant’s claimed range and, therefore, anticipates the claimed range.   
 	Claim 3 depends upon claim 1, and Liao, as evident by Vorenkamp, teaches all of the subject matter of claim 1.  With respect to claim 3, Liao additionally discloses that the first light folding element (R1) may be a prism and that the second light folding element (R2) may be a prism, (¶ [0084], lines 1-3).
	Claim 4 depends upon claim 3, and Liao, as evident by Vorenkamp, teaches all of the subject matter of claim 3.  With respect to claim 4, Liao additionally discloses that the lens stack (FIG. 18) has four lens elements (L1), (L2), (L3), (L4) with refractive power, in order from an object side of the lens system to an image side of the lens system, (FIG. 20, ¶¶ [0116]-[0120]):
  	a first lens element (L1) with positive refractive power for converging light (as evident from FIGs. 18 and 20) and an aspheric shape to correct spherical aberration, (FIG. 21, ¶ [0122]), the first lens element (L1) having an Abbe number that is greater than 50, (¶ [0117], and FIG. 20, Abbe number is 55.987, which is greater than 50);
  	a second lens element (L2) with negative refractive power and a meniscus shape to correct field curvature as evident from FIG. 18, the second lens element (220) having an Abbe number that is less than 30, (¶ [0118], and FIG. 20, Abbe number is 20.412, which is less than 30);
  	a third lens element (L3) with a meniscus shape having a concave object-side surface in a paraxial region and a convex image-side surface in the paraxial region, (as evident from FIG. 18, ¶ [0120]);
 	and a fourth lens element (L4) with a meniscus shape (as evident from FIG. 18, and ¶ [0121].
	Claim 9 depends upon claim 1, and Liao, as evident by Vorenkamp, teaches all of the subject matter of claim 1.  With respect to claim 9, Liao additionally discloses that the lens system includes “an aperture stop positioned between a front surface of a first refractive lens element located on an object side of the lens system and a front surface of a second refractive lens element of the lens system” (this claimed limitation reasonably includes stops positioned anywhere beyond an object most portion (i.e., front surface) of the first lens element (L1) and a front surface of any of the other lenses, and this spatial relationship is shown by aperture stop (STO) positioned relative to the object most portion of the first refractive lens element (L1) and front surface of second refractive lens element (L2), for example, of the lens system as shown in FIG. 18, which corresponds to the same structural relationships shown in Applicant’s original FIGs. 2, 3, 6, 7, 10, 11 , 14 and 15).  
  	Claim 11 depends upon claim 1, and Liao as evident by Vorenkamp, teaches all of the subject matter of claim 1.  With respect to claim 11, Liao additionally discloses that the second light folding element (R2) is a prism having a refractive index that is greater than 1.5, (Embodiment 4, ¶ [0084], lines 1-13, and FIGs. 18 and 20, prism (R2) has a refractive index of 1.954, which is greater than 1.5).

Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2019/0377158 A1) as evident by Todd Vorenkamp, Understanding Crop Factor, 2015, pp. 1-46 [online], [retrieved 2022-11-09], (hereinafter “Vorenkamp”).
Liao constitutes analogous art with respect to the subject matter of claims 1 and 10 because they all pertain to the field of optical systems, (Liao, abstract). 

  	Claim 10 depends upon claim 1, and Liao (FIG. 18, Embodiment 4) as evident by Vorenkamp, teaches all of the subject matter of claim 1.  With respect to claim 10, Liao additionally discloses that the first light folding element (R1) may be a prism, (¶ [0084], lines 1-3).
 However, Liao does not appear to teach that the first light folding element of the embodiment of FIG. 17C is a prism having a refractive index of that is greater than 1.5.
However, with respect to the embodiment of Liao’s FIG. 6, Liao discloses an optical system that employs a light folding element (R2) on an image side of a lens system (L1 + L2 + L3 +L4), wherein the light folding element (R2) is a prism having a refractive index of 1.954, (¶¶ [0083], all lines, and [0084], lines 1-13, and FIGs. 6 and 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the optical system of Liao (FIG. 18, Embodiment 4) so that the first light folding element, which may be a prism, is a prism having a refractive index of 1.954 (which is a refractive index that is greater than 1.5), as taught by the embodiment of FIG. 6, because the combination advantageously employs a prism of suitable refractive index for folding light in similar optical systems disclosed by Liao, and because the modification would permit the use of the same prism to reduce parts inventory, utilize similar mounts and simplify assembly.  See, e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), and MPEP 2143.I.

  	Claims 12-14 and 19-28 are  rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2018/0267271 A1) in view of Liao (US 2019/0377158 A1) as evident by Todd Vorenkamp, Understanding Crop Factor, 2015, pp. 1-46 [online], [retrieved 2022-11-09], (hereinafter “Vorenkamp”).
Tseng constitutes analogous art with respect to independent claim 12 because it pertains to a camera, (FIG. 23A to 23E, ¶¶ [0215], lines 1-4, and [0217], all lines), which pertains to the same field of endeavor, and Tseng constitutes analogous art with respect to independent claim 23 because it pertains to a device, (FIG. 17C, ¶¶ [0001], all lines, [0199], all lines, and [0213], all lines, describing smartphone device embodiment), which pertains to the same field of endeavor.
 .
Vorenkamp constitutes an article regarding crop factor and, therefore, constitutes analogous art with respect to independent claim 12 and independent claim 23 because it discloses relationships and calculations pertaining to optical systems utilized in cameras, (page 6, lines 1-20).
With respect to independent claim 12, Tseng discloses (11th embodiment, FIGs. 23A to 23E) a camera (10T), (11th embodiment, ¶¶ [0213], all lines, and [0215], lines 1-4), comprising:
a photosensor (13T) configured to capture light projected onto a surface of the photosensor, (FIG. 23E, ¶¶ [0215], lines 1-4, and [0217], all lines); 
a first light folding element (1081) that redirects light received from an object field from a first axis (i.e., an approximately vertical axis) to a second axis (i.e., a horizontal axis), (10th embodiment, FIGs. 19A and 23C, ¶¶ [0202], all lines, [0208], all lines, and [0215], all lines); and
a lens system that includes a lens stack having four or five lens elements with refractive power that refract the light on the second axis (i.e., the horizontal axis), (10th embodiment, FIGs. 19A and 23C, ¶¶ [0202], all lines, [0203], all lines, [0204], all lines, [0205], all lines, [0206], all lines and [0215], lines 7-11, teaching a lens stack with four elements with refractive power refracting light on the horizontal axis).
However, this embodiment of Tseng does not explicitly disclose a camera that includes  “a second light folding element that redirects the light refracted by the lens system from the second axis to a third axis to form an image of the object field at an image plane at or near a surface of the photosensor” as recited by claim 12.
  	Tseng discloses (FIG. 17C) an imaging apparatus (9th embodiment) that includes a first light folding element (981) that redirects light received from an object field from a first axis (vertical) to a second axis (horizontal), (¶¶ [0190]-[0199]);
 	a lens system that includes a lens stack having four lens elements (910), (920), (930), (940) with refractive power that refract the light on the second axis, (FIG. 17C, ¶¶ [0190]-[0194], all lines); and
and a second light folding element (982) that redirects the light refracted by the lens system from the second axis (horizontal) to a third axis (vertical) to form an image of the object field at an image plane (960) at or near a surface of the photosensor (970), (FIG. 17C, and ¶¶ [0190], all lines, and [0199], all lines).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the camera (11th embodiment) disclosed by Tseng so that the 9th embodiment of lens system is substituted for the 10th embodiment of lens system, wherein the 9th embodiment lens system includes a first light folding element that redirects light received from an object field from a first axis to a second axis, and a lens system that includes a lens stack having four lens elements with refractive power that refract the light on the second axis, and a second light folding element that redirects the light refracted by the lens system from the second axis to a third axis to form an image of the object field at an image plane at or near a surface of the photosensor, because the substitution advantageously utilizes a lens system employing multiple prisms, which favorably maintains the volume and increases flexibility in spatial arrangement options, as taught by Tseng, (¶ [0079], all lines, and [0199], lines 8-17)
The Tseng 9th-11th camera embodiments do not appear, however, to explicitly teach a 35 mm equivalent focal length within a range of 85 mm to 160 mm. 
Liao constitutes analogous art with respect to the subject matter of independent claim 12 because Liao pertains to the field of optical systems employed in cameras, (Liao, ¶ [0005]), which is in the same field of endeavor.
Liao discloses (for example, FIG. 18, Embodiment 4) an optical system (4), (¶ [0115], all lines), comprising: a first light folding element (R1), (¶ [0116], lines 1-7); a second light folding element (R2), (¶ [0116], lines 1-7); and a lens system (L1 + L2 + L3 + L4 + L5) located between the first light folding element (R1) and the second light folding element (R2), wherein the lens system includes a lens stack having either four or five lens elements (L1), (L2), (L3), (L4), (L5), (which reads on either four or five lens elements), with refractive power, (¶¶ [0116], lines 1-7, [0117], all lines, [0118], all lines, [0119], all lines, [0120], all lines, and [0121], all lines); wherein the first light folding element (R1) redirects light from an object field from a first axis (A1) to the lens system (L1 + L2 + L3 + L4 + L5) on a second axis (horizontal axis as shown in FIG. 18, ¶ [0166], all lines); wherein the plurality of refractive lens elements (L1), (L2), (L3), (L4), (L5) in the lens stack refract the light to the second light folding element (R2), (FIG. 18, ¶ [0116], all lines); and wherein the second light folding element (R2) redirects the light from the second axis onto a third axis (A2) to form an image of the object field at an image plane (IMA), (¶¶ [0116], all lines, and [0125], all lines).
 	Liao discloses that the focal length of the optical system of Embodiment 4 is 12.238 mm (FIG. 20) and that the image plane (IMA) is that of an image sensor, (¶ [0083], lines 23-24).  Liao further discloses that this optical system has a 35 mm equivalent focal length of 105.14 mm, as calculated above with respect to claim 1, and this value falls within the range of 85 to 160 mm  and, therefore, anticipates the claimed range.
 	Thus, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the camera disclosed by Tseng so that Liao’s lens stack is substituted for Tseng’s lens stack because the combination would advantageously provide a camera with a lens stack permitting a slim design for the camera while maintaining good optical performance and telescopic function as taught by Liao, (¶ [0005], all lines).  

 	Claim 13 depends upon claim 12, and the camera of Tseng 11th embodiment, Tseng 9th embodiment and Liao, as evidenced by Vorenkamp, teaches all of the subject matter of claim 12.  With respect to claim 13, Tseng 11th embodiment additionally discloses that the first light folding element (1081) is a first prism (see FIG. 23C); however, this embodiment does not disclose a second light folding element that is a prism. 
	On the other hand, Tseng 9th embodiment teaches a second light folding element (982) that is a prism, (FIG. 17C, ¶¶ [00196], all lines, and [0197], all lines).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the camera of Tseng 11th embodiment, Tseng 9th embodiment and Liao, as evident by Vorenkamp, so that the first light folding element is a prism and there is a second light folding element that is a prism, as taught by Tseng, because the combination advantageously utilizes a suitable design option for folding a light path as taught by Liao, (¶ [0084], lines 1-3) and because there are a limited number of light reflector choices that are predictable potential solutions to the problem of folding a light path (i.e., prism or mirror according to ¶ [0078]), and one of ordinary skill in the art could have pursued these known potential solutions with a reasonable expectation of success. MPEP 2143(I)(E).
   	Claim 14 depends upon claim 13, and the camera of Tseng 11th embodiment, Tseng 9th embodiment and Liao, as evidenced by Vorenkamp, teaches all of the subject matter of claim 13.  With respect to claim 14, the  Tseng 11th embodiment does not disclose a lens system with all of the limitations of claim 14.  
Liao additionally discloses that lens stack (FIG. 18) has four lens elements (L1), (L2), (L3), (L4) with refractive power, in order from an object side of the lens system to an image side of the lens system, (¶¶ [0116]-[0121]):
  	a first lens element (L1) with positive refractive power for converging light as evident from FIG. 18, wherein the first lens element (L1) has an aspheric shape and inherently corrects spherical aberration because it has substantially the same configuration as Applicant’s lens (330) of FIG. 3, and an Abbe number of 55.987, which is greater than 50, (¶ [0117], and FIG. 18);
  	a second lens element (L2) with negative refractive power and a meniscus shape to correct field curvature as evident from FIG. 18, the second lens element (220) having an Abbe number of 20.412, which is less than 30, (¶ [0118], and FIG. 18); 
  	a third lens element (L3) with a meniscus shape having a concave object-side surface in a paraxial region and a convex image-side surface in the paraxial region as evident from FIG. 18, (¶ [0120]);
 	and a fourth lens element (L4) with a meniscus shape (FIG. 18, and ¶ [0121].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the camera of Tseng 11th embodiment, 9th embodiment and Liao, as evidenced by Vorenkamp, so that it employs Liao’s lens stack having four lens elements with its detailed features in place of Tseng’s lens stack because the combination advantageously would provide a camera with a lens stack permitting a slim design for the camera while maintaining good optical performance and telescopic function as taught by Liao, (¶ [0005], all lines).

Claim 19 depends upon claim 12, and the camera of Tseng 11th embodiment, 9th embodiment and Liao, as evident by Vorenkamp, teaches all of the subject matter of claim 12.  With respect to claim 19, Tseng 11th embodiment additionally discloses that the lens system includes an aperture stop (1000) positioned between a front surface of a first refractive lens element (1010) located on an object side of the lens system and a front surface of a second refractive lens element (1020) as shown in FIG. 23C.5  
Claim 20 depends upon claim 12, and the camera of Tseng 11th embodiment, 9th embodiment and Liao, as evident by Vorenkamp, teaches all of the subject matter of claim 12.  With respect to claim 20, Tseng 11th embodiment additionally discloses an actuator (12T) of the camera to move at least the lens system, (FIG. 23E, ¶¶ [0215], all lines, and [0216], all lines).
Claim 21 depends upon claim 12, and the camera of Tseng 11th embodiment, 9th embodiment and Liao, as evident by Vorenkamp, teaches all of the subject matter of claim 12.  With respect to claim 21, Tseng 11th embodiment (which incorporates the 10th embodiment) additionally discloses that the first light folding element (1081) is a prism having a refractive index of 1.671 which is greater than 1.5, (¶ [0208], all lines, and Table 19).6
 	Claim 22 depends upon claim 12, and the camera of Tseng 11th embodiment, 9th embodiment and Liao, as evident by Vorenkamp, teaches all of the subject matter of claim 12.  With respect to claim 22, the Tseng 11th embodiment does not disclose a second light folding element that is a second prism ( Tseng 11th embodiment discloses a first light folding element (1081) that is a first prism, see FIG. 23C; however, it does not appear to disclose a second light folding element). 
	On the other hand, Tseng 9th embodiment teaches a second light folding element (982) that is a prism, and that this second light folding element (982) has a refractive index of 2.001, (FIG. 17C, ¶¶ [00196], all lines, and [0197], all lines, and Table 17), which is greater than 1.5.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the camera of Tseng 11th embodiment, Tseng 9th embodiment and Liao, as evident by Vorenkamp, so that it includes a second light folding element that is a prism having a refractive index that is 2.001 (which is greater than 1.5), as taught by Tseng 9th embodiment, because the combination advantageously utilizes a suitable design option for folding a light path as taught by Liao, (¶ [0084], lines 1-3) and because there are a limited number of light reflector choices that are predictable potential solutions to the problem of folding a light path (i.e., prism or mirror according to ¶ [0078]), and one of ordinary skill in the art could have pursued these known potential solutions with a reasonable expectation of success. MPEP 2143(I)(E).. 

With respect to independent claim 23, Tseng discloses a device, (11th embodiment constituting a smartphone, FIGs. 23A-23E, ¶ [0213], lines 1-9), comprising:
one or more processors (23), (25), (¶ [0215], lines 1-13);
one or more cameras (10T), (¶¶ [0213], all lines, [0215], lines 1-4);
a memory (paragraph [0094], lines 4-7) comprising program instructions executable by at least one of the one or more processors (25) to control operations of the one or more cameras, (paragraph [0214], lines 8-10) wherein at least one of the one or more cameras (10T) is a camera comprising:
a photosensor (13T) configured to capture light projected onto a surface of the photosensor, (FIG. 23E, ¶¶ [0215], lines 1-4, and [0217], all lines); and
a first light folding element (1081) that redirects light received from an object field from a first axis (vertical) to a second axis (horizontal), (the 11th embodiment of FIGs. 23A to 23E of Tseng explicitly utilizes the imaging apparatus of the 10th embodiment of an imaging apparatus, FIG. 19B, ¶¶ [0210], all lines, and [0215], all lines); and
a lens system (FIG. 19A) that includes a lens stack having either four or five lens elements (1010), (1020), (1030), (1040) with refractive power that refract the light on the second axis (i.e., the horizontal axis), (10th embodiment, FIG. 19A and 23C, ¶¶ [0202], all lines, [0203], all lines, [0204], all lines, [0205], all lines, and [0206], all lines, and [0215], lines 7-11, teaching a lens stack with four elements with refractive power refracting light on the horizontal axis).
However, this device embodiment of Tseng does not explicitly include a lens system that includes “a second light folding element that redirects the light refracted by the lens system from the second axis to a third axis to form an image of the object field at an image plane at or near a surface of the photosensor” as recited by claim 23.
  	Tseng discloses (FIG. 17C) another imaging apparatus embodiment (9th embodiment) that includes a first light folding element (981) that redirects light received from an object field from a first axis (vertical) to a second axis (horizontal), (¶¶ [0190]-[0199], all lines);
 	a lens system that includes a lens stack having four lens elements (910), (920), (930), (940) with refractive power that refract the light on the second axis, (FIG. 17C, ¶¶ [0190]-[0194], all lines); and
and a second light folding element (982) that redirects the light refracted by the lens system from the second axis (horizontal) to a third axis (vertical) to form an image of the object field at an image plane (960) at or near a surface of the photosensor (970), (FIG. 17C, and ¶¶ [0190], all lines, and [0199], all lines).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the device (11th embodiment) disclosed by Tseng so that the 9th embodiment of lens system is substituted for the 10th embodiment of lens system, wherein the 9th embodiment lens system includes a first light folding element that redirects light received from an object field from a first axis to a second axis, and a lens system that includes a lens stack having four lens elements with refractive power that refract the light on the second axis, and a second light folding element that redirects the light refracted by the lens system from the second axis to a third axis to form an image of the object field at an image plane at or near a surface of the photosensor, because the substitution advantageously utilizes a lens system employing multiple prisms, which favorably maintains the volume and increases flexibility in spatial arrangement options, as taught by Tseng, (¶ [0079], all lines, and [0199], lines 8-17)
The Tseng 9th-11th device embodiments do not appear, however, to explicitly teach a 35 mm equivalent focal length within a range of 85 mm to 160 mm.
Liao constitutes analogous art with respect to the subject matter of independent claim 23 because Liao pertains to a device, such as optical systems employed in cameras, (Liao, ¶ [0005]), which is the same field of endeavor.
 Liao discloses  (for example, FIG. 18, Embodiment 4) an optical system (4), (¶ [0115], all lines), comprising: a first light folding element (R1), (¶ [0116], lines 1-7); a second light folding element (R2), (¶ [0116], lines 1-7); and a lens system (L1 + L2 + L3 + L4 + L5) located between the first light folding element (R1) and the second light folding element (R2), wherein the lens system includes a lens stack having either four or five lens elements (L1), (L2), (L3), (L4), (L5), (which reads on either four or five lens elements), with refractive power, (¶¶ [0116], lines 1-7, [0117], all lines, [0118], all lines, [0119], all lines, [0120], all lines, and [0121], all lines); wherein the first light folding element (R1) redirects light from an object field from a first axis (A1) to the lens system (L1 + L2 + L3 + L4 + L5) on a second axis (horizontal axis as shown in FIG. 18, ¶ [0166], all lines); wherein the plurality of refractive lens elements (L1), (L2), (L3), (L4), (L5) in the lens stack refract the light to the second light folding element (R2), (FIG. 18, ¶ [0116], all lines); and wherein the second light folding element (R2) redirects the light from the second axis onto a third axis (A2) to form an image of the object field at an image plane (IMA), (¶¶ [0116], all lines, and [0125], all lines).
 	Liao discloses that the focal length of the optical system of Embodiment 4 is 12.238 mm (FIG. 20) and that the image plane (IMA) is that of an image sensor, (¶ [0083], lines 23-24).  Liao further discloses that this optical system has a 35 mm equivalent focal length of 105.14 mm, as calculated above with respect to claim 1, and this value falls within the range of 85 to 160 mm  and, therefore, anticipates the claimed range.
 	Thus, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the device of Tseng 11th embodiment, 9th embodiment so that Liao’s lens stack is substituted for Tseng’s lens stack because the combination would advantageously provide a device comprising a camera with a lens stack permitting a slim design for the camera while maintaining good optical performance and telescopic function as taught by Liao, (¶ [0005], all lines).  
 	
Claim 24 depends upon claim 23, and the device of Tseng 11th embodiment, 9th embodiment and Liao, as evidenced by Vorenkamp, teaches all of the subject matter of claim 23.  With respect to claim 24, Tseng 11th embodiment (which incorporates the 10th embodiment) does not appear to teach a length from a front edge of the first folding element to the back edge of the second folding element that is less than 40 mm and wherein a maximum height as measured in a direction orthogonal to the image plane from the image plane an uppermost surface of the first light folding element, the lens system, and the second light folding element is less than 9 mm.  
However, the Tseng 9th embodiment (Table 17) teaches a length from a front edge of the first folding element (981) to the back edge of the second folding element (982) that is 11.476 mm (which is less than 40 mm), and a maximum height as measured in a direction orthogonal to the image plane an uppermost surface of the first folding element (981), the lens system, and the second light folding element (982) that is 8.784 mm (which is less than 9 mm).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the device of Tseng 11th embodiment, 9th embodiment so that its length from a front edge of the first folding element to the back edge of the second folding element is 11.476 mm, which is less than 40 mm, and its maximum height as measured in a direction orthogonal to the image plane an uppermost surface of the first light folding element, the lens system, and the second light folding element is 8.784 mm, which is less than 9 mm, as taught by the 9th embodiment, because the combination advantageously provides dimensions suitable for use in a compact mobile device as evident from FIG. 23C.  
Moreover, because the claimed ranges for length and maximum height parameters recited by claim 24 appear to be an obvious matter of choice to accommodate compact mobile device dimensions, such modifications would have involved a mere obvious change in size of the device and/or its components.  Such changes in sizes, if any compared to the prior art, are generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 U.S.P.Q. 237 (CCPA 1955).
  	Claim 25 depends upon claim 23, and the device of Tseng 11th embodiment, 9th embodiment and Liao, as evidenced by Vorenkamp, teaches all of the subject matter of claim 23.  With respect to claim 25, Tseng 11th embodiment (which incorporates the 10th embodiment) additionally discloses that the at least one camera has an F-number (Fno) of 2.69 (Table 19), which anticipates the claimed range of within a range of 2.8 to 3.5.7 
 	Claim 26 depends upon claim 23, and the device of Tseng 11th embodiment, 9th embodiment and Liao, as evidenced by Vorenkamp, teaches all of the subject matter of claim 23.  With respect to claim 26, Tseng 11th embodiment additionally discloses that the first light folding element (1081) is a prism, (¶¶ [0202], all lines, and [0208], all lines); however, the Tseng 11th embodiment does not disclose a second light folding element that is another prism or mirror. 
 	On the other hand, Tseng 9th embodiment teaches a second light folding element (982) that is a prism, (FIG. 17C, ¶¶ [00196], all lines, and [0197], all lines).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the device of Tseng 11th embodiment, Tseng 9th embodiment and Liao, as evident by Vorenkamp, so that the first light folding element is a prism and there is a second light folding element that is a prism, as taught by Tseng, because the combination advantageously utilizes a suitable design option for folding a light path as taught by Liao, (¶ [0084], lines 1-3) and because there are a limited number of light reflector choices that are predictable potential solutions to the problem of folding a light path (i.e., prism or mirror according to ¶ [0078]), and one of ordinary skill in the art could have pursued these known potential solutions with a reasonable expectation of success. MPEP 2143(I)(E).
Claim 27 depends upon claim 23, and the device of Tseng 11th embodiment, 9th embodiment and Liao, as evidenced by Vorenkamp, teaches all of the subject matter of claim 23.  With respect to claim 27, Tseng 11th embodiment additionally discloses that the first light folding element (1081) is a prism having a refractive index of 1.67, which is greater than 1.5, (¶ [0208], all lines, and Table 19)8
  	Claim 28 depends upon claim 23, and the device of Tseng 11th embodiment, 9th embodiment and Liao, as evidenced by Vorenkamp, teaches all of the subject matter of claim 23.  With respect to claim 28, the Tseng 11th embodiment does not disclose a second light folding element that is a second prism ( Tseng 11th embodiment discloses a first light folding element (1081) that is a first prism, see FIG. 23C; however, it does not appear to disclose a second light folding element). 
	On the other hand, Tseng 9th embodiment teaches a second light folding element (982) that is a prism, and that this second light folding element (982) has a refractive index of 2.001, (FIG. 17C, ¶¶ [00196], all lines, and [0197], all lines, and Table 17), which is greater than 1.5.
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the device of Tseng 11th embodiment, 9th embodiment and Liao, as evident by Vorenkamp, so that it includes a second light folding element that is a prism having a refractive index that is 2.001 (which is greater than 1.5), as taught by Tseng 9th embodiment, because the combination advantageously utilizes a suitable design option for folding a light path as taught by Liao, (¶ [0084], lines 1-3) and because there are a limited number of light reflector choices that are predictable potential solutions to the problem of folding a light path (i.e., prism or mirror according to ¶ [0078]), and one of ordinary skill in the art could have pursued these known potential solutions with a reasonable expectation of success. MPEP 2143(I)(E). 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.A./Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As discussed above with respect to Vorenkamp and PhotographyMad, 35 mm Equivalent Focal length = (focal length of the lens system)x(crop factor) and crop factor = (diagonal length of 35 mm frame)/(diagonal length of camera’s image sensor) so 35 mm Equivalent Focal length is dependent upon the size of the 35 mm frame, which depends upon the selected 35 mm size standard.
        2 35 mm equivalent focal length = (focal length of the lens system)x(crop factor).
        3 Crop Factor = (Full-frame or 35 mm Diagonal)/(image sensor diagonal).
        4 See, e.g., Lens Image Circle, 2019, pp. 1-2 [online], [retrieved 2022-11-10], (hereinafter “Sunex”).
        
        5 Aperture stops in the Tseng 9th embodiment (FIG. 17C, (900)) and Liao (FIG. 18, STO) are also in the claimed position.
        6 Tseng 9th embodiment discloses a first light folding element (981) that is a prism with refractive index of 2.001, (¶ [0196], [Table 17).
        7 Tseng more generally discloses the F-number range of 1.60 < Fno < 3.20, (¶ [0081], all lines), which overlaps the claimed range and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).
        
        8 Tseng 9th embodiment discloses a first light folding element (981) that is a prism with refractive index of 2.001, (¶ [0196], [Table 17).